Citation Nr: 0720914	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-14 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel
INTRODUCTION

The veteran had active service from October 4, 1946 to 
October 3, 1949 and from October 29, 1949 to August 31, 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied entitlement to service connection for prostate 
cancer and skin cancer, both claimed as due to in-service 
exposure to ionizing radiation.

Prior to certification of the case to the Board, the veteran 
developed bladder cancer and subsequently claimed service 
connection for such.  In a July 2004 rating decision, the RO 
granted service connection for bladder cancer on a 
presumptive basis, given that the veteran had confirmed 
participation in Operation GREENHOUSE in 1951 - a radiation 
risk activity.  The veteran has been in receipt of a 
schedular 100 percent rating for the service-connected 
bladder cancer since April 14, 2004.

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in July 2005.  A transcript of 
his testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
prostate cancer and skin cancer, claimed as due to in-service 
exposure to ionizing radiation.  Participation in Operation 
GREENHOUSE in 1951 has been confirmed; and the medical 
records confirm a diagnosis of squamous cell carcinoma of the 
anterior neck in June 1999 and prostate cancer with radical 
prostatectomy performed in October 2000.  Unlike bladder 
cancer, for which service connection was granted on a 
presumptive basis, the diseases of prostate cancer and skin 
cancer are not subject to the presumption of in-service 
incurrence.  See 38 C.F.R. § § 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.311, when a claimant contends that 
a radiogenic disease, which first became manifest after 
service though not to a compensable degree within any other 
applicable presumptive period, is the result of exposure to 
ionizing radiation in service, an assessment is made as to 
the size and nature of the radiation dose.  38 C.F.R. § 
3.311(a). A "radiogenic disease" means a disease that may be 
induced by ionizing radiation, and includes skin cancer. 38 
C.F.R. § 3.311(b)(2).A claim for service connection based on 
38 C.F.R. § 3.311 is a unique type of service connection 
claim, and that pursuant to that regulation, VA must furnish 
special assistance to the appellant as provided for in the 
regulation.  Hilkert v. West, 11 Vet. App. 284 (1998).

In cases based on radiation exposure, a request for dose 
information will be made to the Department of Defense in 
claims based on atmospheric nuclear weapons test 
participation, and in claims based on participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946.  In all other claims involving radiation 
exposure, records concerning the veteran's exposure to 
radiation will be forwarded to VA's Under Secretary for 
Health for preparation of a dose estimate.  38 C.F.R. § 
3.311(a)(2)(i-iii).

Thus, as part of the development of the veteran's claim, a 
reconstructed dose estimate from the Department of Defense's 
Defense Threat Reduction Agency (DTRA) was obtained in 2004, 
to determine the veteran's likely amount of exposure to 
radiation.  

In accordance with proper procedure, the case was then sent 
to the Under Secretary for Benefits, and subsequently 
referred to the Under Secretary of Health for an opinion as 
to whether service connection was warranted for the claimed 
disabilities based on the reconstructed dose estimates.  In a 
February 2005 opinion, VA's Under Secretary for Health 
determined that the radiation dose of this veteran was not 
high enough to warrant service connection for prostate cancer 
or skin cancer, and as such, the RO denied the veteran's 
claims.  

The veteran asserts that he is entitled to an updated 
reconstructed dose assessment, claiming that the initial 
assessment was underestimated.  

In fact, at the close of 2006, DTRA began providing worst 
case doses specifically for prostate cancer and skin cancer 
that were higher than previously estimated.  Thus, a remand 
is required in this case so that the veteran's dose 
assessment can be reconstructed.  

Accordingly, the case is REMANDED for the following action:

1.  Request that DTRA provide a new 
reconstructed radiation dose estimate for 
the veteran, who was a participant in 
Operation GREENHOUSE in 1951.  The DTRA 
should clearly indicate that the 
reconstructed dose estimate was calculated 
using the most current methodology.

2.  After obtaining a reconstructed dose 
estimate, refer the claim to VA's Under 
Secretary for Benefits for an opinion in 
accordance with 38 C.F.R. § 3.311(c), and 
any additional development deemed 
appropriate pursuant to 38 C.F.R. § 3.311.

3.  Then, complete any additional 
indicated development and readjudicate the 
claims of entitlement to service 
connection for prostate cancer and skin 
cancer claimed as due to exposure to 
ionizing radiation.  If the determinations 
of the claims remain unfavorable to the 
veteran, issue a Supplemental Statement of 
the Case and provide the veteran an 
appropriate period of time to respond 
before this case is returned to the Board.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



